DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 8/17/2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
4.	The drawings were received on 6/26/2020.  These drawings are acceptable.

Election/Restrictions
5.	Applicant’s election without traverse of Group I in the reply filed on 5/17/2022 is acknowledged. Therefore, claims 1-13 are examined on the merits.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim(s) 1-7 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20100279196 A1) in view of Cooper et al (US 20040058123 A1) and Lu et al (US 20140272664 A1).
Regarding claim 1, Kim discloses a gas diffusion device comprising a gas diffusion layer (GDL) (composite material layer) on which a  micro-porous layer (MPL) (second electrically conductive layer) and an electrically conductive layer (first electrically conductive layer) on top of the MPL. Kim teaches that this arrangement of gas diffusion device provides a membrane electrode assembly (MEA) having an improved electrical conductivity, which can reduce electrical contact resistance between a catalyst layer and the micro-porous layer (MPL) therein. Kim teaches that the MPL (second electrically conductive layer) comprises a binder and carbon particles which ensure electrical conductivity.  The electrical conductive layer (first electrically conductive layer) coated on the MPL (second electrically conductive layer) of the GDL is placed to be in contact and then thermally compressed with predetermined pressure and temperature [Abstract; Fig. Fig. 5; paragraph 0003, 0015-0016, 0024-0028, 0040-0057]. Kim remains silent about constituent of the gas diffusion layer (GDL) (composite material layer) and the voids in the first & second electrically conductive layers.  Cooper teaches that the gas diffusion layer (GDL) (composite material layer) comprises electrically conductive fibres coated with polymerized resin [Abstract; paragraph 0003, 0007, 0010-0011]. 
Lu teaches microporous layer (MPL) for a fuel cell wherein bores (voids) are provided in the MPL to transport water to maintaining optimal water balance between the anode and cathode which is an important factor in achieving higher levels of cell performance. Lu teaches that the bores (30) extend at least a portion of the entire thickness of the MPL (26). A majority of the bores (30) may be substantially cylindrical, but there may be a second set of bores (32) having a high aspect ratio (e.g., an elongate rectangle) [Fig. 3-4; paragraph 0013-0014, 0017-0026].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of bores/voids in order to transport water to maintaining optimal water balance between the anode and cathode thereby achieving higher levels of cell performance.
Regarding claims 2-3, Lu teaches that the voids (30/32) of the MPL layer has a closed outline and are separate [Fig. 3-4].
Regarding claims 4-5, it is obvious and within the technical grasp of a skilled artisan to provide the voids in the first and second conductive layer in superposed or non-superposed manner.
Regarding claim 6, Kim teaches two layers of conductive material (MPL and second conductive layer) and it is obvious and within the technical grasp of a skilled artisan to provide multiple conductive layers for reducing electrical contact resistance.
Regarding claim 7, it is obvious and within the technical grasp of a skilled artisan to provide an amount resin that does not reach the second face of the first conductive layer.
Regarding claim 9, Cooper teaches that the resin can be a phenolic resin [paragraph 0.007]
Regarding claim 10, Lu teaches that the  voids conductive layer/MPL is a through-void [paragraph 0018].
Regarding claim 11, Lu teaches that the void can be in the form of a groove of a width smaller than 0.4 mm [paragraph 0017-0018].
Regarding claim 12, Lu teaches that the conductive layer has a thickness smaller than 0.5 mm [paragraph 0017-0018].
Regarding claim 13, Kim/Cooper/Lu teaches a fuel cell comprising gas-diffusing devices, a membrane electrode assembly including a proton-exchange membrane.


10.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20100279196 A1) in view of Cooper et al (US 20040058123 A1) and Lu et al (US 20140272664 A1) as applied in claim 1 and further in view of Binder et al (US 20090053583 A1). 
Regarding claim 8, Kim/Cooper/Lu remains silent about the constituent of the conductive layer, however, it is known in the art to utilize woven carbon fibre fabrics in the GDL [paragraph 0006]. Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007) and an ordinarily skilled artisan would have recognized such a substitution without undue experimentation and with a reasonable expectation of success.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723